DEFERRAL AGREEMENT

UNDER

THE ALLIANCE CAPITAL MANAGEMENT L.P.

ANNUAL ELECTIVE DEFERRAL PLAN

FOR

YEAR 2001 BONUS OR YEAR END COMISSION PAYMENTS

 

This agreement (the “Plan Agreement”) is entered into between Alfred Harrison
(“you”) and Alliance Capital Management L.P. (the “Company”) with respect to
your elective deferral of a portion of your Bonus or Year End Commission
Payments for the year 2001 under the Alliance Capital Management L.P. Annual
Elective Deferral Plan (the “Plan”).  You have elected to defer a portion of
your year 2001 Bonus or Year End Commission Payments as set forth in the
Deferral Election signed by you and submitted with this Plan Agreement (your
“Elective Deferral”) and in connection with that deferral you agree to the terms
set forth in this Plan Agreement.  The Plan provides a description of the terms
and conditions governing your Elective Deferral and all other aspects of your
participation in the Plan.  If there is any inconsistency between the terms of
this Plan Agreement and the terms of the Plan, the Plan’s terms completely
supercede and replace the conflicting terms of this Plan Agreement.  All
capitalized terms have the meanings given them in the Plan, unless specifically
stated otherwise in this Plan Agreement.

 

1.             Crediting of Your Elective Deferral.  Your Elective Deferral will
be credited to you under the Plan as of the date such amount(s) would otherwise
have been paid to you absent your Deferral Election.

 

2.             Crediting of Your Company Matching Contribution.  As of the date
that you are credited with the amount(s) constituting your Elective Deferral,
you shall also be credited with an additional amount equal to 20% of those
amount(s) (the “Company Matching Contribution”).

 

3.             Conversion of Units.  Your Elective Deferral and related Company
Matching Contribution shall be converted into Units as soon as practicable after
such amounts are credited to you.  The price per Unit used for such conversion
shall be based on:

 

(i)            For Units purchased from one or more holders of outstanding
Units, the cost paid by the Company for such Units as determined pursuant to the
purchase and pricing methodologies generally used under the Partners Plan,
reduced, at the discretion of the Committee, by the applicable commissions and
purchase transaction fees; and

 

(ii)           For Units newly issued and acquired directly from Holding, a
price equal to the average regular session closing price of the Units reflected
on the NYSE composite tape for the December 31 following

 

1

--------------------------------------------------------------------------------


 

the relevant Deferral Election Date (or, if such date is not a trading day on
the NYSE, then the last preceding trading day).

 

4.             Distributions on Units.  Any quarterly or special distribution
paid with respect to Units credited to you shall also be credited to you and
shall be converted into additional Units at such intervals as may be established
by the Committee, but in any event no less frequently than annually.  The price
per Unit used for such conversion shall be based on:

 

(i)             For Units purchased from one or more holders of outstanding
Units, the cost paid by the Company for such Units as determined pursuant to the
purchase and pricing methodologies generally used under the Partners Plan,
reduced, at the discretion of the Committee, by the applicable commissions and
purchase transaction fees; and

 

(ii)            For Units newly issued and acquired directly from Holding, a
price equal to the average regular session closing price of the Units reflected
on the NYSE composite tape for the date such distributions are paid.

 

5.             Your Account.  As of the date you are credited with cash amounts
in respect of your Elective Deferral, Company matching Contribution or any
distribution on Units credited to you in respect of your Elective Deferral or
Company Matching Contribution, those amounts shall be posted to a bookkeeping
account established under the Plan in your name (your “Plan Account”).  As of
the date that any such amounts are converted into Units, your Plan Account shall
be amended to reflect such conversation to Units.

 

6.                                      Vesting

 

(a)           Elective Deferrals.  Your Elective Deferral and all distributions
credited with respect to Units into which your Elective Deferral has been
converted, shall be 100% vested and non-forfeitable from and after the date such
Elective Deferral and distributions are credited to you.

 

(b)           Company Match.  You shall become vested in your Company Matching
Contribution and all distributions credited with respect to Units into which
your Company Matching Contribution has been converted, in installments of
one-third of the amount of your Company Matching Contribution and such
distributions as of December 31 of each of 2002, 2003 and 2004, provided that
you remain in the employ of the Company or an affiliate as of each such December
31, except that the entire amount of your Company Matching Contribution and the
related distributions credited to you will fully vest if, prior to your
Termination of Employment, you die, incur a Disability or attain age 62.  In the
event of your Termination of Employment prior to age 62 other than due to death
or Disability, to the extent that any portion of your Company Matching
Contribution and related distributions is not vested as of

 

2

--------------------------------------------------------------------------------


 

the date of your Termination of Employment, such unvested portion shall be
forfeited by you.

 

7.                                      Distribution.

 

(a)           Distribution Election.  You are required to complete the
distribution section of your Deferral Election to designate the time and method
of distribution for the amounts covered by your Deferral Election and the
Company Matching Contribution and distributions relating to such amounts.  The
distribution instructions set forth in your Deferral Election shall be
irrevocable as to the amounts covered by such election; provided, however, that,
if you so request, the Committee may, in its sole discretion, allow you to amend
your distribution instructions to extend the deferral of the amounts covered by
your Deferral Election and the Company Matching Contribution and related
distributions, if such amendment is made at least one year prior to the
scheduled distribution commencement date for such amounts and the amendment
defers commencement of such distribution for at least three years beyond the
scheduled distribution commencement date.

 

(b)           Uncertainty as to Distribution Date.  If, with respect to amounts
covered by your Deferral Election, you have failed to elect a distribution
commencement date or there exists any ambiguity as to the distribution
commencement date you have elected, such amounts (including the relevant vested
Company matching Contribution) may be distributed to you after the earlier of
the date of your Termination of Employment or the third anniversary of your
Deferral Election Date, unless determined otherwise by the Committee, in its
sole discretion.

 

(c)           Uncertainty as to Method of Payment.  If, with respect to amounts
covered by your Deferral Election, you have failed to elect a method of payment
or there exists any ambiguity as to the method of payment you elected, the
method of payment for such amounts (including the relevant vested Company
Matching Contribution) shall be lump sum, unless determined otherwise by the
Committee, in its sole discretion.

 

(d)           Form of Distribution.  All distributions shall be paid in-kind in
the form of Units.

 

8.             Financial Emergencies.  If you experience an Unforeseeable
Financial Emergency, you may petition the Committee to (i) suspend any deferrals
required but not yet made under your Deferral Election and/or (ii) receive a
partial or full payout of your Account Balance.  The Committee shall have
complete discretion to accept or reject your petition and to determine the
amounts, if any, which may be paid out to you; provided, however, that the
payout shall not exceed the lesser of your Account Balance, or the amount
reasonably needed to satisfy the Unforeseeable Financial Emergency.

 

3

--------------------------------------------------------------------------------


 

9.             Withdrawal Election.  You (or, after your death, your
Beneficiary) may elect, at any time, to withdraw all of your Account Balance,
less a withdrawal penalty equal to 10% of such amount.  This election can be
made at any time before or after your Retirement, Disability, death or
Termination of Employment, and whether or not you (or your Beneficiary) is in
the process of being paid pursuant to an installment payment schedule.  No
partial withdrawals of your Account Balance shall be allowed.  You (or your
Beneficiary) shall make this election by giving the Committee advance written
notice of the election in a form determined from time to time by the Committee. 
Once you have withdrawn your Account Balance your participation in the Plan
shall terminate and you shall not be eligible to participate in the Plan in the
future.

 

10.          Beneficiary Designation.  You are encouraged to designate a
Beneficiary to receive your Account Balance under the Plan in the event of your
death.  You may do so by completing and signing a Beneficiary Designation Form
provided by the Committee and returning it to the Committee.  You shall have the
right change a Beneficiary by completing, signing and otherwise complying with
the terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time.  Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled.  The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by you and accepted by the Committee
prior to your death.  No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Committee or its designated agent.  In the event of your death, the amounts
relating to your Elective Deferral and the related Company Matching Contribution
as well as all other amounts comprising your Account Balance will be distributed
in accordance with your last Beneficiary Designation Form submitted to and
acknowledged by the Committee.  If you fail to designate a Beneficiary by way of
a properly completed Beneficiary Designation Form acknowledged by the Committee
or if your designated Beneficiaries predecease you or die prior to complete
distribution of your Account Balance, then your designated Beneficiary shall be
deemed to be your estate.  If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to withhold such payments until this
matter is resolved to the Committee’s satisfaction.

 

11.          Tax Withholding.  As and when any Federal, state or local tax or
any other charge is required by law to be withheld with respect to the vesting
of amounts credited to you, the payment of distributions on any Units credited
to you and the distribution of Units or other amounts from your Plan Account (a
“Withholding Amount”), you agree promptly to pay the Withholding Amount to the
Company in cash.  You agree that if you do not pay the Withholding Amount to the
Company, the Company may withhold any unpaid portion of the Withholding Amount
from any amount otherwise due to you.  Notwithstanding the foregoing, the
Company may, in its sole discretion, establish and amend policies from time to
time for the satisfaction

 

4

--------------------------------------------------------------------------------


 

of Withholding Amounts by the deduction of a portion of the Units credited to
you under the Plan.

 

12.          Administration.  It is expressly understood that the Committee is
authorized to administer, construe, and make all determinations necessary or
appropriate to the administration of the Plan and this Plan Agreement, all of
which shall be binding upon you.  The Committee is under no obligation to treat
you or your interest under the Plan with the treatment provided for other
participants in the Plan.

 

13.                               Miscellaneous.

 

(a)           This Plan Agreement does not confer upon you any right to
continuation of employment by the Company, nor does this Plan Agreement
interfere in any way with the Company’s right to terminate your employment at
any time.

 

(b)           Nothing in this Plan Agreement is intended or should be construed
as a guarantee or assurance that you will receive any amounts in respect of a
Bonus or Year End Commission Payments or any award under the Partners Plan, and
all such entitlements remain in the sole discretion of the Company.

 

(c)           This Plan Agreement will be governed by, and construed in
accordance with, the laws of the State of New York (without regard to conflict
law provisions).

 

(d)           This Plan Agreement and the Plan constitute the entire
understanding between you and the Company regarding your year 2001 Elective
Deferral and the related Company matching Contribution.  Any prior agreements,
commitments or negotiations concerning the same are superceded.  This Plan
Agreement may be amended only by another written agreement, signed by parties.

 

5

--------------------------------------------------------------------------------


 


BY SIGNING BELOW, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED ABOVE
AND IN THE PLAN.

 

IN WITNESS WHEREOF, the parties hereto have caused this Plan Agreement to be
executed effective as of October 29, 2001.

 

 

 

 

Alliance Capital Management L.P.

 

By:

Alliance Capital Management

 

 

Corporation, General Partner

 

 

 

 

 

 

 

Participant Signature:

 

 

 

 

 

 

 

/s/ Alfred Harrison

 

 

 

Alfred Harrison

 

6

--------------------------------------------------------------------------------


 


ALLIANCE ELECTIVE DEFERRAL PLAN

 

DEFERRAL ELECTION FORM

 

 

 

Alfred Harrison

 

 

Name of Participant

 

 

 

 

 

December 31, 2001

 

 

Deferral Date


 

 

 

I hereby make the following irrevocable election regarding the deferral of my
2001 bonus/4Q2001 commission and the conversion of that amount into units of
Alliance Capital Management Holding L.P. (“Units”) under the provisions of the
above-named plan (the “Plan”).  I acknowledge that I have received and reviewed
the following documents:  a Plan term sheet, a prospectus for the Plan (which
contains the Plan Document), an Alliance 2000 Annual Report, an Alliance 2000
Form 10-K and a Plan Agreement that requires my signature.

 

Election of the Participant for this Deferral:

 

I hereby elect to defer a portion of my 2001 bonus/4Q2001 commission equal to
50% (increments of 10%- cannot exceed 50%) of my 2001 Alliance Partners
Compensation Plan Award, if any, not to exceed $                and to have that
amount converted into Units in accordance with the provisions of the Plan.

 

/s/ Alfred Harrison

 

October 27, 2001

Signature of Participant

 

Date

 

 

 

Alfred Harrison

 

 

Print Name

 

 

 

This form must be faxed to Pete Swetz at (212) 969-6854 before 5:00 p.m. on
Wednesday, November 14, 2001.  You will receive a confirmation via e-mail within
24 hours of receipt of your fax.  Please do not call Pete’s office unless you do
not receive this confirmation within 24 hours.  Forms received after 5:00 p.m.
on Wednesday, November 14, 2001 will not be accepted.

 

7

--------------------------------------------------------------------------------


 

ALLIANCE ANNUAL ELECTIVE DEFERRAL PLAN

 

DISTRIBUTION DATE ELECTION FORM

 

 

Alfred Harrison

 

 

Name of Participant

 

 

 

 

 

December 31, 2001

 

 

Deferral Date

 

 

I hereby make the following election regarding the distribution of my account
balance in the above-named plan (the “Plan”) relating to the above referenced
deferral.  I understand that distributions will be made in kind only – units of
Alliance Capital Management Holding L.P. (“Units”) – as further described in the
Plan document.

 

 

Election of the Participant for this Deferral:

 

ý            Lump sum of Units on or about  Jan. (must be Jan., April, July, or
Oct.) of the year 2005 (no sooner than the third anniversary of the deferral
date – January, 2005).

 

o            Equal annual installments of Units over             years (not to
exceed 10 years) with the first distribution to be made on or about             
(must be Jan., April, July, or Oct.) of the year             (no sooner than the
third anniversary of the deferral date – January, 2005).

 

Election of the Participant for this Deferral if Termination of Employment:

 

ý            In addition to the above election, I hereby elect to receive a lump
sum distribution relating to this deferral upon termination of employment, if
that termination date occurs before the above lump sum date/termination
commencement date.

 

/s/ Alfred Harrison

 

October 27, 2001

Signature of Participant

 

Date

 

 

 

Alfred Harrison

 

 

Print Name

 

 

 

This form must be faxed to Pete Swetz at (212) 969-6854 before 5:00 p.m. on
Wednesday, November 14, 2001.  You will receive a confirmation via e-mail within
24 hours of receipt of your fax.  Please do not call Pete’s office unless you do
not receive this confirmation within 24 hours.  Forms received after 5:00 p.m.
on Wednesday, November 14, 2001 will not be accepted.

 

8

--------------------------------------------------------------------------------